Case 1:19-cv-10291-WGY Document 1-2 Filed 02/15/19 Page 1 of 4




               EXHIBIT B
                Case 1:19-cv-10291-WGY Document 1-2 Filed 02/15/19 Page 2 of 4


Daniel McFadden

From:                          foia@hq.dhs.gov
Sent:                          Monday, January 14, 2019 12:14 PM
To:                            Daniel McFadden
Subject:                       Department of Homeland Security FOIA 2019-HQFO-00257 Acknowledgment
Attachments:                   Ack - No Contract Number_Use FPDS_Decentralized.pdf



Good Morning,

Attached is our acknowledgment of your DHS FOIA request. If you need to contact this office again
concerning your request, please provide the DHS reference number. This will enable us to quickly retrieve the
information you are seeking and reduce our response time. This office can be reached at 866-431-0486.

Regards,

DHS Privacy Office
Disclosure & FOIA Program
STOP 0655
Department of Homeland Security
245 Murray Drive, SW
Washington, DC 20528-0655
Telephone: 1-866-431-0486 or 202-343-1743
Fax: 202-343-4011
Visit our FOIA website




                                                       1
        Case 1:19-cv-10291-WGY Document 1-2 Filed 02/15/19 Page 3 of 4
                                                                          U.S. Department of Homeland Security
                                                                          Washington, DC 20528



                                                                          Homeland
                                                                          Security
                                                                          Privacy Office, Mail Stop 0655
                                        January 14, 2019

Dan McFadden

American Civil Liberties Union of Massachusetts
211 Congress Street

Boston, MA 02110

Re: 2019-HQFO-00257

Dear McFadden:

This letter acknowledges receipt of your December 28, 2018, Freedom of Information Act
(FOIA) request to the Department of Homeland Security (DHS), for all purchase orders,
invoices, RFPs, documentation of selection, sole source or limited source justification and
approval documents, studies of cost, efficacy, and/or environmental impact, and other
memoranda and documentation pertaining to the “contract” referenced in the Presidential tweet
of December 24, 2018, stating "I am in the Oval Office & just gave out a 115 mile long contract
for another large section of the Wall in Texas". This office received your request on December
31, 2018.

After careful review of your FOIA request, we determined that your request is too broad in scope
or did not specifically identify the records which you are seeking. Records must be described in
reasonably sufficient detail to enable government employees who are familiar with the subject
area to locate records without placing an unreasonable burden upon the agency. For this reason,
6 C.F.R. Part 5 §5.3(b) of the DHS FOIA regulations require that you describe the records you
are seeking with as much information as possible to ensure that our search can locate them with a
reasonable amount of effort. In addition to the information provided, your request description
should include the specific DHS contract numbers of interest. If such contracts exist, you may
find the associated contract numbers via the Federal Procurement Data System (FPDS), which is
accessible from https://www.fpds.gov/fpdsng_cms/. The FPDS allows for anyone to register and
access records pertaining to all federal agency procurement actions, including the ability to run a
variety of reports based on specified criteria.

Please be aware that DHS is decentralized and each DHS component has its own FOIA Officer.
If detailed information on a specific contract is desired, please contact the FOIA Officer at the
funding component directly with the specific contract number(s). A list of DHS disclosure
contacts is available on our website from http://www.dhs.gov/foia-contact-information.

Please resubmit your revised request, containing a reasonable description of the records you are
seeking, directly to the DHS component that maintains the record(s) you are seeking. You


                                                                         www.dhs.gov
         Case 1:19-cv-10291-WGY Document 1-2 Filed 02/15/19 Page 4 of 4



should also provide a mailing address to which DHS may respond with any responsive records, if
located.

If we do not hear from you within 30 days from the date of this letter, we will assume you are no
longer interested in this FOIA request as it pertains to this office, and this case will be
administratively closed. Please be advised that this action is not a denial of your request and will
not preclude you from filing other requests in the future.

Your request has been assigned reference number 2019-HQFO-00257. Please refer to this
identifier in any future correspondence. You may contact this office at our toll-free telephone
number, 866-431-0486, or at 202-343-1743.

                                              Sincerely,




                                              James Holzer
                                              FOIA Program Specialist




                                                                          www.dhs.gov
